Citation Nr: 1016110	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-15 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for esophagus 
adenocarcinoma with liver and peritoneal metastasis, for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from May 1969 to December 
1972 (the DD-214 also indicates approximately one year of 
prior active service) and from November 1990 to June 1991; he 
died in October 2004 and the appellant is his surviving 
spouse.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the Waco 
RO.  In January 2009, the case was remanded for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The development undertaken pursuant to the Board's January 
2009 remand was successfully completed; however, the Board 
finds that additional evidence submitted by the appellant 
necessitates further development before the matter may be 
considered on the merits.  In particular, the appellant 
submitted a March 2009 letter from a retired Colonel who 
served in the Persian Gulf with the Veteran in 1991.  In his 
statement, he indicated that research on the Gulf War and 
cancer revealed that the strongest link was made to exposure 
to depleted uranium.  He further stated that this substance 
was used to harden tank ammunition projectiles and that these 
rounds were used extensively in the Gulf War by U. S. tanks 
to destroy enemy tanks and vehicles.  The studies suggested 
that entering a vehicle that had been destroyed by a depleted 
uranium round was sufficient to cause cancer.  The Colonel 
also recalled that he and the Veteran came across an Iraqi 
tank that had been knocked out by U. S. tanks and that it was 
completely burned from the resulting explosion.  There was a 
very small hole in its armor that was "no doubt caused by a 
depleted uranium round."  He stated that the Veteran entered 
the tank and remained inside for a few minutes; a picture of 
the Veteran sitting on top of the tank was included.

Prior to this letter, there was no indication that the 
Veteran may have been exposed to depleted uranium.  In the 
Board's judgment, the Colonel's statement are credible as to 
the use of depleted uranium in projectiles against enemy 
tanks and vehicles.   
Moreover, the Veteran clearly had possible exposure to 
depleted uranium by entering the enemy tank that had been 
destroyed.  Although he indicated that studies suggest a 
relationship between depleted uranium exposure and cancer, 
there is no medical opinion of record that specifically 
addresses whether the form of cancer that caused the 
Veteran's death was etiologically related to depleted uranium 
exposure.  As a medical opinion is needed to resolve this 
matter, the case must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will arrange for an 
appropriate physician to review the 
Veteran's claims file and a copy of this 
remand.  The physician must acknowledge 
receipt and review of these materials in 
any report generated as a result of this 
remand.  

Based on review of the entire record, to 
include lay evidence, the physician must 
opine whether it is at least as likely as 
not that the Veteran's terminal esophagus 
adenocarcinoma with liver and peritoneal 
metastasis was causally related to 
exposure to depleted uranium in service.  
A complete explanation for the rationale 
of the opinion is required.  

If an opinion cannot be made without 
resort to speculation, the physician must 
state so and clearly indicate whether 
this conclusion was based on full 
consideration of all the assembled data 
and evidence, and explain the basis for 
why an opinion would be speculative.

2.  Following such development, the RO 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on 
an opinion and/or examination report do 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  If any such action does not 
resolve the claim, the RO/AMC shall issue 
the appellant and her representative a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


